Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 04/27/2022. Claims 5-24 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 04/27/2022, with respect to the rejection of claims 6, 13, 20, and 23-24 under 35 U.S.C. §112 have been fully considered and are persuasive. The amendments to the claims have overcome the rejection. The rejection of claims 6, 13, 20, and 23-24 under 35 U.S.C. §103 has been withdrawn. 
Applicant’s arguments, see pages 10-12, filed 04/27/2020, with respect to the rejection(s) of claim(s) 19 and 22 under 35 U.S.C. §102 under Paiva Ferreira et al. US 20170212511 A1 (“Paiva Ferreira”) have been fully considered and are persuasive. Specifically, the addition of each of the plurality of control objects causing at least a contact surface of each control object to slide against another control object distinguishes the application from Paiva Ferreira. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. §103 in view of Rus et al. US 10857670 B2 (“Rus”) in combination with Buthala et al. US 20170157768 A1 (“Buthala”). 
Applicant’s arguments, see pages 13-14, filed 04/27/2020, with respect to the rejection(s) of claim(s) 5, 7-9, 12, 14-16 and 21 under 35 U.S.C. §103 in view of Paiva Ferreira in combination with High et al. US 10254766 B2 (“High”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rus et al. US 10857670 B2 (“Rus”) in combination with Buthala et al. US 20170157768 A1 (“Buthala”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rus et al. US 10857670 B2 (“Rus”) in view of Buthala et al. US 20170157768 A1 (“Buthala”).
	Regarding Claim 5. Rus teaches a computer-implemented method for moving a plurality of control objects in a three-dimensional space (A modular robotic system comprising a plurality of self-configuring robots, each comprising a frame structure that includes a plurality of cylindrical bonding magnets positioned along the edges of the frame structure [Claim 15]. Each module is controlled by a microprocessor, which responds to commands received wirelessly from the user’s computer in order to control an inertial actuator, which causes the modular robot to move and switch between different planes, allowing for three dimensional motions [Column 5, lines 10-23, and Column 4, lines 10-18]), the method comprising:
	selecting a set of common positions, the common positions including one or more overlapping portions of an initial position and a target position of moving the plurality of control objects (The modules are designed to move in a lattice structure between different positions, illustrated by FIGS. 7A-7C, and once in a lattice structure, the modules are able to reconfigure using a variety of motion primitives [Column 7, 7-17]. FIGS. 7A-7E show a number of lattice reconfiguration in which the modules can begin at an initial position at numeral 66, and translate to the target position of 74, with common positions 68, 70, and 72 which have multiple spaces overlapping with the initial and target positions), wherein the plurality of control objects include a control object being capable of moving while causing at least a contact surface of the control object to slide against another control object, while maintaining each control object connecting to another control object in a control object structure (A modular robotic system comprising a plurality of self-configuring robots, each comprising a frame structure that includes a plurality of cylindrical bonding magnets positioned along the edges of the frame structure [Claim 15]. As shown in FIGS. 5A-5C, these modules must be able to slide past stationary modules in order to move independently [Column 5, 39-52]. Note that FIGS. 5A-5C also show the modules moving in three dimensions, and are shown to maintain connection to another control object as they move); and
	selecting a head object of the plurality of control objects, wherein the head object relates to a first control object located within the set of common positions and is adjacent to a position not occupied by the plurality of control objects in the target position (Stable lattice configurations must have modules connected via their faces, not their edges, as shown in FIG. 5B. Modules involved in pivoting motions must be able to slide past stationary modules in adjacent planes, as shown in FIG. 5C [Column 5, lines 39-52]. FIGS. 7A-7E show a set of robots in which a single, darker-shaded robot stays stationary, while modules labeled 76 move from through to a location adjacent to the darker shaded cube);
	selecting a tail object of the plurality of control object, wherein the tail object is based on a second control object at a position outside the set of common positions and is movable while maintaining connectivity of a control object structure (In FIG. 7B, the first object to move (76) is the object at furthest from the darker stationary cube, starting in a position in FIG. 7A outside of the final shape of the modules in FIG. 7E. The first cube moves while maintaining connectivity to the control object structure, as shown in FIG. 7B);
	move, in a series of objects, each of the plurality of control objects wherein the move causes at least a contact surface of each control object to slide against another control object (A group of M-Blocks can form a lattice structure, and reconfigure using a variety of motion primitives. The modules can perform a number of translations and transitions until a new lattice is arranged in FIG. 7E, with each module labeled 76 being a visibly different module through each step in the transformation, until a final module makes the final movement [Column 7, 7-17]. FIGS. 5A-5C, these modules must be able to slide past stationary modules in order to move independently [Column 5, 39-52]. Note that FIGS. 5A-5C also show the modules moving in three dimensions, and are shown to maintain connection to another control object as they move).
	Rus does not teach:
	the method further comprises:
	moving, in series from the head object to the tail objects, each of the plurality of control objects wherein control objects that are subsequent to the head object repeat a set of movements made by one or more portions of the head object;
	based on the moved control objects, updating the set of common positions based on the position not occupied by the plurality of control objects in the target position;
	updating the set of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the set of common positions; and 
	repeating at least the updating the set of common positions and the moving each of the plurality of control objects until at least one of the plurality of control objects occupies all portions of the target position.
	However, Buthala teaches:
	the method further comprises:
	moving, in series from the head object to the tail object, each of the plurality of control objects wherein control objects that are subsequent to the head object repeat a set of movements made by one or more portions of the head object (A plurality of configurable raw materials (CRMs) that can inter-communicate without the assistance of a central controller, wherein two or more adjacent CRMs may interrogate and reply of the status with one another, which may facilitate the construction of a structure by a plurality of CRMs [paragraph 60]. A CRM with the READY status may only attach to a CRM having an ALLOCATED status. This means that a first CRM of the plurality must be given a special command to set the head CRM into the ALLOCATED status, such that other CRMs of the plurality may attach thereto. This head object can then instruct side 3 to connect to a ready CRM, in this case CRM2 (the head object), as illustrated in FIG. 10B. In order for this to happen, CRM2 must be adjacent to a position unconnected (not occupied) by another CRM. Note that CRM1 stays still for this operation, acting as the head object [paragraph 34]. CRM3 performs a walk command up the side of CRM1 and CRM2 that is identical to the walk command CRM2 performs to climb to the top of CRM1 [paragraphs 82-84]. This is followed by CRM4 (the tail object) repeating the steps of CRM3 until the objects have all filled the target position in FIG. 10J);
	based on the moved control objects, updating the set of common positions based on the position not occupied by the plurality of control objects in the target position;
	updating the set of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the set of common positions (Once CRM2 has moved up the side of CRM1 and ended with CRM2 side 4 connected to CRM1 side 4, the next command is GET which instructs CRM1, side 3 to connect to a READY CRM, sets the connected CRM as CRM3, and sets all unconnected sides of CRM2 to NEUTRAL [paragraph 83, FIG. 10D]. This resetting of the sides of the CRMs is an example of updating the set of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the set of common positions, where the position adjacent to CRM2 side 2 reads on one of the positions in the target position and the set of common positions are the positions adjacent to the sides of CRM1 and CRM2 that CRM3 travels through); and 
	repeating at least the updating the set of common positions and the moving each of the plurality of control objects until at least one of the plurality of control objects occupies all portions of the target position (Once CRM3 is in position, CRM4 can perform the same steps as CRM3 to “walk” up CRM1-CRM3 and end with CRM4 side 2 connected to CRM3 side 4 [paragraphs 85-86]. Once the plurality of CRMs occupy all of the positions in the intended structure [target position], the last command in Table 6 is END [paragraph 87]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Rus with the method further comprises: moving, in series from the head object to the tail object, each of the plurality of control objects wherein control objects that are subsequent to the head object repeat a set of movements made by one or more portions of the head object; based on the moved control objects, updating the set of common positions based on the position not occupied by the plurality of control objects in the target position; updating the set of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the set of common positions; and repeating at least the updating the set of common positions and the moving each of the plurality of control objects until at least one of the plurality of control objects occupies all portions of the target position as taught by Buthala so as to provide another movement scheme for Rus to organize the movement of the control objects with a clear first (head) object and a clear final (last) object for the self-assembling robot system.  The modification also allows the update of the control object positions in the system computer (which is implied, but not expressly taught by Rus) and to keep track of where each control object is located in the lattice structure. 
	Regarding Claim 6. Rus in combination with Buthala teaches the computer-implemented method of claim 5.
	Rus also teaches:
	wherein the maintaining each control object includes a formation of the control object structure based on positioning each control object being adjacent to another control object (FIG. 5C shows how modules involved in pivoting motions must be able to slide past stationary modules in adjacent planes [Column 5, lines 10-23, and Column 4, lines 10-18], and this is also demonstrated in FIGS. 7A-7E [Column 7, 7-17]).
	Regarding Claim 7. Rus in combination with Buthala teaches the computer-implemented method of claim 5.
	Rus also teaches:
	wherein the set of common positions includes at least portions of positions that are not adjacent to each other (FIGS. 7A-7E show that several positions for the control modules are not adjacent to one another, such as the spaces to the left of the darker shaded head object, which are not adjacent to the distal position of the first object to move in FIG. 7B).
	Regarding Claim 8. Rus in combination with Buthala teaches the computer-implemented method of claim 5.
	Rus does not teach:
	the method further comprising:
	determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position.
	However, Buthala teaches:
	the method further comprising:
	determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position (The process of moving the CRMS in FIGS. 10B-10J involves moving each CRM 2-4 one at a time (a sequence), so that each moving object is in position before the next attempts to “walk” up to the top of the structure (target position) [paragraphs 82-87]. Table 4 shows how the central controller (CC) issues subroutines, including a subroutine to initializes all CRMs to READY, another to acquire the first ALLOCATED CRM set as CRM1, and another to cause an ALLOCATED CRM to acquire a READY CRM and move it from CRM to CRM “walking” the CRM up the structure, meaning that the CC is in charge of determining the sequences shown in FIGS. 10B-10J [paragraph 66]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Rus with the method further comprising: determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position as taught by Buthala so as to allow subgroups within the original group of objects to move in formation towards a target position.
	Regarding Claim 9. Rus in combination with Buthala teaches the computer-implemented method of claim 5.
	Rus does not teach:
	the method further comprising: 
	moving a plurality of the control objects concurrently based on the set of movements made by one or more portions of the head object.
	However, Buthala teaches:
	the method further comprising: 
	moving a plurality of the control objects concurrently based on the set of movements made by one or more portions of the head object (The process of moving the CRMS in FIGS. 10B-10J involves moving each CRM 2-4 one at a time (a sequence), so that each moving object is in position before the next attempts to “walk” up to the top of the structure (target position) [paragraphs 82-87]. As shown in these diagrams, CRM3 follows the pattern of CRM 2 (a portion of the head object), and CRM4 follows the pattern of CRM3).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Rus with the method further comprising: moving a plurality of the control objects concurrently based on the set of movements made by one or more portions of the head object as taught by Buthala so as to allow the modules to play “follow the leader” and move one module at a time so as to not collide with one another. This is implied in FIGS. 7A-7E of Rus, even though it is not expressly taught. 
	Regarding Claim 10. Rus in combination with Buthala teaches the computer-implemented method of claim 5.
	Rus also teaches:
	wherein the three-dimensional space comprises one or more positions, and wherein each of the one or more positions comprises a plurality of cubicle spaces of an equal size connected to one another (As shown in FIGS. 5A-5C, 7A-7E, and FIG. 8, the modules are cube-shaped, and the three-dimensional spaces that the lattices occupy include a plurality of these cubical shapes of equal size and shape connected to one another through magnets [Column 4, lines 31-42]).
	Regarding Claim 11. Rus in combination with Buthala teaches the computer-implemented method of claim 10. 
	Rus also teaches:
	wherein each of the plurality of control objects comprises four distinct cubes of the equal size (the invention of Rus describes an arrangement of identical cubic robot modules [Column 8, lines 31-42]. Interpreting control object to include things such as small groups or subgroups, FIG. 9B shows an assembly of modules labeled 84 able to move together in the environment by first reconfiguring to approximate a wheel or sphere [Column 7, lines 34-45]. While the examples shown in FIGS. 9A-9C include 5, 24, and 2 cubes, respectively, the magnetized cylinder magnets shown in FIG. 2 allow configurations of four modules to form high strength magnetic bonds while allowing hinges to be ungendered [Column 4, 19-30], meaning that an assembly of four modules is also possible), 
	wherein a first cube being adjacent to a second cube on a first surface of the first cube, 	wherein the first cube being adjacent to a third cube on a second surface of the first cube, 
	wherein the first cube being adjacent to a fourth cube on a third surface of the first cube, and 
	wherein the first surface, the second surface, and the third surface are distinct (As shown in FIG. 9B, at least one cube (first cube) is adjacent to a second cube on a first surface, of the first cube, wherein the first cube being adjacent to a third cube on a second surface of the first cube, and a fourth cube being adjacent to the first cube on a third surface of the first cube, all three surfaces being distinct).
	Additionally, the number of cubes included in each control object appears to be a matter of design choice, and the fact that Rus teaches a fairly broad range of cubes that can be included in a single control object reads on the claim language. 
	Regarding Claim 12. Rus teaches a system for moving a plurality of control objects in a three-dimensional space, the system comprising:
	a processor; and
	a computer that can execute computer-executable instructions (A modular robotic system comprising a plurality of self-configuring robots, each comprising a frame structure that includes a plurality of cylindrical bonding magnets positioned along the edges of the frame structure [Claim 15]. Each module is controlled by a microprocessor, which responds to commands received wirelessly from the user’s computer in order to control an inertial actuator, which causes the modular robot to move and switch between different planes, allowing for three dimensional motions [Column 5, lines 10-23, and Column 4, lines 10-18]) that when executed by the processor cause the system to;
	select a set of common positions, the common positions including one or more overlapping portions of an initial position and a target position of moving the plurality of control objects (The modules are designed to move in a lattice structure between different positions, illustrated by FIGS. 7A-7C, and once in a lattice structure, the modules are able to reconfigure using a variety of motion primitives [Column 7, 7-17]. FIGS. 7A-7E show a number of lattice reconfiguration in which the modules can begin at an initial position at numeral 66, and translate to the target position of 74, with common positions 68, 70, and 72 which have multiple spaces overlapping with the initial and target positions), wherein the plurality of control objects include a control object being capable of moving while causing at least a contact surface of the control object to slide against another control object, while maintaining each control object connecting to another control object in a control object structure (A modular robotic system comprising a plurality of self-configuring robots, each comprising a frame structure that includes a plurality of cylindrical bonding magnets positioned along the edges of the frame structure [Claim 15]. As shown in FIGS. 5A-5C, these modules must be able to slide past stationary modules in order to move independently [Column 5, 39-52]. Note that FIGS. 5A-5C also show the modules moving in three dimensions, and are shown to maintain connection to another control object as they move); and
	select a head object of the plurality of control objects, wherein the head object relates to a first control object located within the set of common positions and is adjacent to a position not occupied by the plurality of control objects in the target position (Stable lattice configurations must have modules connected via their faces, not their edges, as shown in FIG. 5B. Modules involved in pivoting motions must be able to slide past stationary modules in adjacent planes, as shown in FIG. 5C [Column 5, lines 39-52]. FIGS. 7A-7E show a set of robots in which a single, darker-shaded robot stays stationary, while modules labeled 76 move from through to a location adjacent to the darker shaded cube);
	select a tail object of the plurality of control objects, wherein the tail object is based on a second control object at a position outside the set of common positions and is movable while maintaining each control object connecting to another control object in a control object structure (In FIG. 7B, the first object to move (76) is the object at furthest from the darker stationary cube, starting in a position in FIG. 7A outside of the final shape of the modules in FIG. 7E. The first cube moves while maintaining connectivity to the control object structure, as shown in FIG. 7B);
	move, in a series of objects, each of the plurality of control objects wherein the move causes at least a contact surface of each control object to slide against another control object (A group of M-Blocks can form a lattice structure, and reconfigure using a variety of motion primitives. The modules can perform a number of translations and transitions until a new lattice is arranged in FIG. 7E, with each module labeled 76 being a visibly different module through each step in the transformation, until a final module makes the final movement [Column 7, 7-17]. FIGS. 5A-5C, these modules must be able to slide past stationary modules in order to move independently [Column 5, 39-52]. Note that FIGS. 5A-5C also show the modules moving in three dimensions, and are shown to maintain connection to another control object as they move).
	Rus does not teach:
	the computer comprises a memory storing the computer-executable instructions that when executed by the processor also causes the system to:
	move, in series from the head object to the tail object, each of the plurality of control objects wherein control objects subsequent to the head object repeat a set of movements made by one or more portions of the head object;
	based on the moved control objects, update the set of common positions based on the position not occupied by the plurality of control objects in the target position; 
	update the set of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the set of common positions; and 
	repeat at least the updating the set of common positions and the moving each of the plurality of control objects until at least one of the plurality of control objects occupies all portions of the target position.
	However, Buthala teaches:
	the computer comprises a memory storing the computer-executable instructions (FIG. 8 shows how each CRM may comprise a CPU module at 711, a RAM module (memory) shown at 712, [paragraph 57], and an embodiment of the invention is that the robotic units are capable of executing pre-programmed instructions from a user, which must be stored on a memory unit [paragraph 35]. Additionally, the central controller (CC) in charge of determining the sequence in which the CRMs move, can also be pre-programmed by a computing device at 740 of FIG. 8 [paragraph 55], which means that the CC must also be capable of storing pre-programmed instructions) that when executed by the processor also causes the system to:
	move, in series from the head object to the tail object, each of the plurality of control objects wherein control objects subsequent to the head object repeat a set of movements made by one or more portions of the head object (A plurality of configurable raw materials (CRMs) that can inter-communicate without the assistance of a central controller, wherein two or more adjacent CRMs may interrogate and reply of the status with one another, which may facilitate the construction of a structure by a plurality of CRMs [paragraph 60]. A CRM with the READY status may only attach to a CRM having an ALLOCATED status. This means that a first CRM of the plurality must be given a special command to set the head CRM into the ALLOCATED status, such that other CRMs of the plurality may attach thereto. This head object can then instruct side 3 to connect to a ready CRM, in this case CRM2 (the head object), as illustrated in FIG. 10B. In order for this to happen, CRM2 must be adjacent to a position unconnected (not occupied) by another CRM. Note that CRM1 stays still for this operation, acting as the head object [paragraph 34]. CRM3 performs a walk command up the side of CRM1 and CRM2 that is identical to the walk command CRM2 performs to climb to the top of CRM1 [paragraphs 82-84]. This is followed by CRM4 (the tail object) repeating the steps of CRM3 until the objects have all filled the target position in FIG. 10J);
	based on the moved control objects, update the set of common positions based on the position not occupied by the plurality of control objects in the target position; 
	update the set of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the set of common positions (Once CRM2 has moved up the side of CRM1 and ended with CRM2 side 4 connected to CRM1 side 4, the next command is GET which instructs CRM1, side 3 to connect to a READY CRM, sets the connected CRM as CRM3, and sets all unconnected sides of CRM2 to NEUTRAL [paragraph 83, FIG. 10D]. This resetting of the sides of the CRMs is an example of updating the set of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the set of common positions, where the position adjacent to CRM2 side 2 reads on one of the positions in the target position and the set of common positions are the positions adjacent to the sides of CRM1 and CRM2 that CRM3 travels through); and 
	repeat at least the updating the set of common positions and the moving each of the plurality of control objects until at least one of the plurality of control objects occupies all portions of the target position (Once CRM3 is in position, CRM4 can perform the same steps as CRM3 to “walk” up CRM1-CRM3 and end with CRM4 side 2 connected to CRM3 side 4 [paragraphs 85-86]. Once the plurality of CRMs occupy all of the positions in the intended structure [target position], the last command in Table 6 is END [paragraph 87]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Rus with the computer comprises a memory storing the computer-executable instructions that when executed by the processor also causes the system to: move, in series from the head object to the tail object, each of the plurality of control objects wherein control objects subsequent to the head object repeat a set of movements made by one or more portions of the head object; based on the moved control objects, update the set of common positions based on the position not occupied by the plurality of control objects in the target position; update the set of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the set of common positions; and repeat at least the updating the set of common positions and the moving each of the plurality of control objects until at least one of the plurality of control objects occupies all portions of the target position as taught by Buthala so as to provide another movement scheme for Rus to organize the movement of the control objects with a clear first (head) object and a clear final (last) object for the self-assembling robot system.  The modification also allows the update of the control object positions in the system computer (which is implied, but not expressly taught by Rus) and to keep track of where each control object is located in the lattice structure.	Regarding Claim 13. Rus in combination with Buthala teaches the system of claim 12.
	Rus also teaches:
	wherein the maintaining each control object includes a formation of the control object structure by control object based on positioning each control object being adjacent to another control object (FIG. 5C shows how modules involved in pivoting motions must be able to slide past stationary modules in adjacent planes [paragraph 35], and this is also demonstrated in FIGS. 7A-7E [Column 7, 7-17]).
	Regarding Claim 14. Rus in combination with Buthala teaches the system of claim 12.
	Rus also teaches:
	wherein the set of common positions includes at least portions of positions that are not adjacent to each other (FIGS. 7A-7E show that several positions for the control modules are not adjacent to one another, such as the spaces to the left of the darker shaded head object, which are not adjacent to the distal position of the first object to move in FIG. 7B).
	Regarding Claim 15. Rus in combination with Buthala teaches the system of claim 12.
	Rus does not teach:
	the computer-executable instructions when executed further causing the system to: 
	determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position.
	However, Buthala teaches:
	the computer-executable instructions when executed further causing the system to: 
	determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position (The process of moving the CRMS in FIGS. 10B-10J involves moving each CRM 2-4 one at a time (a sequence), so that each moving object is in position before the next attempts to “walk” up to the top of the structure (target position) [paragraphs 82-87]. Table 4 shows how the central controller (CC) issues subroutines, including a subroutine to initializes all CRMs to READY, another to acquire the first ALLOCATED CRM set as CRM1, and another to cause an ALLOCATED CRM to acquire a READY CRM and move it from CRM to CRM “walking” the CRM up the structure, meaning that the CC is in charge of determining the sequences shown in FIGS. 10B-10J [paragraph 66]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Rus with the computer-executable instructions when executed further causing the system to: determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position as taught by Buthala so as to allow subgroups within the original group of objects to move in formation towards a target position.
	Regarding Claim 16. Rus in combination with Buthala teaches the system of claim 12.
	Rus does not teach:
	the computer-executable instructions when executed further causing the system to: 
	move a plurality of portions of the plurality of control objects concurrently based on the set of movements made by one or more portions of the head object.
	However, Buthala teaches:
	the computer-executable instructions when executed further causing the system to: 
	move a plurality of portions of the plurality of control objects concurrently based on the set of movements made by one or more portions of the head object (The process of moving the CRMS in FIGS. 10B-10J involves moving each CRM 2-4 one at a time (a sequence), so that each moving object is in position before the next attempts to “walk” up to the top of the structure (target position) [paragraphs 82-87]. As shown in these diagrams, CRM3 follows the pattern of CRM 2 (the head object), and CRM4 follows the pattern of CRM3).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Rus with the computer-executable instructions when executed further causing the system to: move a plurality of portions of the plurality of control objects concurrently based on the set of movements made by one or more portions of the head object as taught by Buthala so as to allow the modules to play “follow the leader” and move one module at a time so as to not collide with one another. This is implied in FIGS. 7A-7E of Rus, even though it is not expressly taught. 
	Regarding Claim 17. Rus in combination with Buthala teaches the system of claim 12.
	Rus also teaches:
	wherein the three-dimensional space comprises one or more positions, and wherein each of the one or more positions comprises a plurality of cubicle spaces of an equal size connected to one another (As shown in FIGS. 5A-5C, 7A-7E, and FIG. 8, the modules are cube-shaped, and the three-dimensional spaces that the lattices occupy include a plurality of these cubical shapes of equal size and shape connected to one another through magnets [Column 4, lines 31-42]).
	Regarding Claim 18. Rus in combination with Buthala teaches the system of claim 17.
	Rus also teaches:
	wherein each of the plurality of control objects comprises four distinct cubes of the equal size (the invention of Rus describes an arrangement of identical cubic robot modules [Column 8, lines 31-42]. Interpreting control object to include things such as small groups or subgroups, FIG. 9B shows an assembly of modules labeled 84 able to move together in the environment by first reconfiguring to approximate a wheel or sphere [Column 7, lines 34-45]. While the examples shown in FIGS. 9A-9C include 5, 24, and 2 cubes, respectively, the magnetized cylinder magnets shown in FIG. 2 allow configurations of four modules to form high strength magnetic bonds while allowing hinges to be ungendered [Column 4, 19-30], meaning that an assembly of four modules is also possible), 
	wherein a first cube being adjacent to a second cube on a first surface of the first cube, 
	wherein the first cube being adjacent to a third cube on a second surface of the first cube, 
	wherein the first cube being adjacent to a fourth cube on a third surface of the first cube, and 
	wherein the first surface, the second surface, and the third surface are distinct (As shown in FIG. 9B, at least one cube (first cube) is adjacent to a second cube on a first surface, of the first cube, wherein the first cube being adjacent to a third cube on a second surface of the first cube, and a fourth cube being adjacent to the first cube on a third surface of the first cube, all three surfaces being distinct).
	Additionally, the number of cubes included in each control object appears to be a matter of design choice, and the fact that Rus teaches a fairly broad range of cubes that can be included in a single control object reads on the claim language. 
	Regarding Claim 19. Rus teaches a computer that can execute computer-executable instructions (A modular robotic system comprising a plurality of self-configuring robots, each comprising a frame structure that includes a plurality of cylindrical bonding magnets positioned along the edges of the frame structure [Claim 15]. Each module is controlled by a microprocessor, which responds to commands received wirelessly from the user’s computer in order to control an inertial actuator, which causes the modular robot to move and switch between different planes, allowing for three dimensional motions [Column 5, lines 10-23, and Column 4, lines 10-18]) that when executed by a processor cause a computer system to: 
	select a set of common positions, the common positions including one or more overlapping portions of an initial position and a target position of moving a plurality of control objects in a three-dimensional space (The modules are designed to move in a lattice structure between different positions, illustrated by FIGS. 7A-7C, and once in a lattice structure, the modules are able to reconfigure using a variety of motion primitives [Column 7, 7-17]. FIGS. 7A-7E show a number of lattice reconfiguration in which the modules can begin at an initial position at numeral 66, and translate to the target position of 74, with common positions 68, 70, and 72 which have multiple spaces overlapping with the initial and target positions), wherein the plurality of control objects include a control object being capable of moving while causing at least a contact surface of the control object to slide against another control object, while maintaining each control object connecting to another control object in a control object structure (A modular robotic system comprising a plurality of self-configuring robots, each comprising a frame structure that includes a plurality of cylindrical bonding magnets positioned along the edges of the frame structure [Claim 15]. As shown in FIGS. 5A-5C, these modules must be able to slide past stationary modules in order to move independently [Column 5, 39-52]. Note that FIGS. 5A-5C also show the modules moving in three dimensions, and are shown to maintain connection to another control object as they move); and
	select a head object of the plurality of control objects, wherein the head object relates to a first control object located within the set of common positions and is adjacent to a position not occupied by the plurality of control objects in the target position (Stable lattice configurations must have modules connected via their faces, not their edges, as shown in FIG. 5B. Modules involved in pivoting motions must be able to slide past stationary modules in adjacent planes, as shown in FIG. 5C [Column 5, lines 39-52]. FIGS. 7A-7E show a set of robots in which a single, darker-shaded robot stays stationary, while modules labeled 76 move from through to a location adjacent to the darker shaded cube);
	select a tail object of the plurality of control objects, wherein the tail object is based on a second control object at a position outside the set of common positions and is movable while maintaining connectivity of the control object structure (In FIG. 7B, the first object to move (76) is the object at furthest from the darker stationary cube, starting in a position in FIG. 7A outside of the final shape of the modules in FIG. 7E. The first cube moves while maintaining connectivity to the control object structure, as shown in FIG. 7B);
	move, in a series of objects, each of the plurality of control objects wherein the move causes at least a contact surface of each control object to slide against another control object (A group of M-Blocks can form a lattice structure, and reconfigure using a variety of motion primitives. The modules can perform a number of translations and transitions until a new lattice is arranged in FIG. 7E, with each module labeled 76 being a visibly different module through each step in the transformation, until a final module makes the final movement [Column 7, 7-17]. FIGS. 5A-5C, these modules must be able to slide past stationary modules in order to move independently [Column 5, 39-52]. Note that FIGS. 5A-5C also show the modules moving in three dimensions, and are shown to maintain connection to another control object as they move).
	Rus does not teach:
	the computer includes a computer-readable non-transitory recording medium, and
	wherein the processor causes a computer system to:
	move, in series from the head object to the tail object, each of the plurality of control objects wherein control objects subsequent to the head object repeat a set of movements made by one or more portions of the head object;
	based on the moved control objects, update the set of common positions based on the position not occupied by the plurality of control objects in the target position; 
	update the set of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the set of common positions; and 
	repeat at least the updating the set of common positions and the moving each of the control objects until at least one of the plurality of control objects occupies all portions of the target position.
	However, Buthala teaches:
	the computer includes a computer-readable non-transitory recording medium (FIG. 8 shows how each CRM may comprise a CPU module at 711, a RAM module (non-transitory memory) shown at 712, [paragraph 57], and an embodiment of the invention is that the robotic units are capable of executing pre-programmed instructions from a user, which must be stored on a memory unit [paragraph 35]. Additionally, the central controller (CC) in charge of determining the sequence in which the CRMs move, can also be pre-programmed by a computing device at 740 of FIG. 8 [paragraph 55], which means that the CC must also be capable of storing pre-programmed instructions), and
	wherein the processor causes a computer system to:
	move, in series from the head object to the tail object, each of the plurality of control objects wherein control objects subsequent to the head object repeat a set of movements made by one or more portions of the head object (A plurality of configurable raw materials (CRMs) that can inter-communicate without the assistance of a central controller, wherein two or more adjacent CRMs may interrogate and reply of the status with one another, which may facilitate the construction of a structure by a plurality of CRMs [paragraph 60]. A CRM with the READY status may only attach to a CRM having an ALLOCATED status. This means that a first CRM of the plurality must be given a special command to set the head CRM into the ALLOCATED status, such that other CRMs of the plurality may attach thereto. This head object can then instruct side 3 to connect to a ready CRM, in this case CRM2 (the head object), as illustrated in FIG. 10B. In order for this to happen, CRM2 must be adjacent to a position unconnected (not occupied) by another CRM. Note that CRM1 stays still for this operation, acting as the head object [paragraph 34]. CRM3 performs a walk command up the side of CRM1 and CRM2 that is identical to the walk command CRM2 performs to climb to the top of CRM1 [paragraphs 82-84]. This is followed by CRM4 (the tail object) repeating the steps of CRM3 until the objects have all filled the target position in FIG. 10J); 
	based on the moved control objects, update the set of common positions based on the position not occupied by the plurality of control objects in the target position; 
	update the set of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the set of common positions (Once CRM2 has moved up the side of CRM1 and ended with CRM2 side 4 connected to CRM1 side 4, the next command is GET which instructs CRM1, side 3 to connect to a READY CRM, sets the connected CRM as CRM3, and sets all unconnected sides of CRM2 to NEUTRAL [paragraph 83, FIG. 10D]. This resetting of the sides of the CRMs is an example of updating the set of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the set of common positions, where the position adjacent to CRM2 side 2 reads on one of the positions in the target position and the set of common positions are the positions adjacent to the sides of CRM1 and CRM2 that CRM3 travels through); and 
	repeat at least the updating the set of common positions and the moving each of the control objects until at least one of the plurality of control objects occupies all portions of the target position (Once CRM3 is in position, CRM4 can perform the same steps as CRM3 to “walk” up CRM1-CRM3 and end with CRM4 side 2 connected to CRM3 side 4 [paragraphs 85-86]. Once the plurality of CRMs occupy all of the positions in the intended structure [target position], the last command in Table 6 is END [paragraph 87]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Rus with the computer includes a computer-readable non-transitory recording medium, and wherein the processor causes a computer system to: move, in series from the head object to the tail object, each of the plurality of control objects wherein control objects subsequent to the head object repeat a set of movements made by one or more portions of the head object; based on the moved control objects, update the set of common positions based on the position not occupied by the plurality of control objects in the target position; update the set of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the set of common positions; and repeat at least the updating the set of common positions and the moving each of the control objects until at least one of the plurality of control objects occupies all portions of the target position as taught by Buthala so as to provide another movement scheme for Rus to organize the movement of the control objects with a clear first (head) object and a clear final (last) object for the self-assembling robot system.  The modification also allows the update of the control object positions in the system computer (which is implied, but not expressly taught by Rus) and to keep track of where each control object is located in the lattice structure.
	Regarding Claim 20. Rus in combination with Buthala teaches the computer-readable non-transitory recording medium of claim 19.
	Rus also teaches:
	wherein the maintaining each control object includes a formation of the control object structure based on positioning each control object being adjacent to another control object, and wherein the set of common positions includes at least portions of positions that are not adjacent to each other (FIG. 5C shows how modules involved in pivoting motions must be able to slide past stationary modules in adjacent planes [paragraph 35], and this is also demonstrated in FIGS. 7A-7E [Column 7, 7-17]).
	Regarding Claim 21. Rus in combination with Buthala teaches the computer-readable non-transitory recording medium of claim 19.
	Rus does not teach:
	the computer-executable instructions when executed further causing the system to: 
	determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position.
	However, Buthala teaches:
	the computer-executable instructions when executed further causing the system to: 
	determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position (The process of moving the CRMS in FIGS. 10B-10J involves moving each CRM 2-4 one at a time (a sequence), so that each moving object is in position before the next attempts to “walk” up to the top of the structure (target position) [paragraphs 82-87]. Table 4 shows how the central controller (CC) issues subroutines, including a subroutine to initializes all CRMs to READY, another to acquire the first ALLOCATED CRM set as CRM1, and another to cause an ALLOCATED CRM to acquire a READY CRM and move it from CRM to CRM “walking” the CRM up the structure, meaning that the CC is in charge of determining the sequences shown in FIGS. 10B-10J [paragraph 66]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Rus with the computer-executable instructions when executed further causing the system to: determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position as taught by Buthala so as to allow subgroups within the original group of objects to move in formation towards a target position.
	Regarding Claim 22. Rus in combination with Buthala teaches the computer-readable non-transitory recording medium of claim 19.
	Rus does not teach:
	the computer-executable instructions when executed further causing the system to: 
	move a plurality of portions of the plurality of control objects concurrently based on the set of movements made by one or more portions of the head object.
	However, Buthala teaches:
	the computer-executable instructions when executed further causing the system to: 
	move a plurality of portions of the plurality of control objects concurrently based on the set of movements made by one or more portions of the head object (The process of moving the CRMS in FIGS. 10B-10J involves moving each CRM 2-4 one at a time (a sequence), so that each moving object is in position before the next attempts to “walk” up to the top of the structure (target position) [paragraphs 82-87]. As shown in these diagrams, CRM3 follows the pattern of CRM 2 (the head object), and CRM4 follows the pattern of CRM3).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Rus with the computer-executable instructions when executed further causing the system to: move a plurality of portions of the plurality of control objects concurrently based on the set of movements made by one or more portions of the head object as taught by Buthala so as to have the control objects follow the movements of the first control object so as to avoid colliding with one another. 
	Regarding Claim 23. Rus in combination with Buthala teaches the computer-readable non-transitory recording medium of claim 19.
	Rus also teaches:
	wherein the three-dimensional space comprises one or more positions, and wherein each of the one or more positions comprises a plurality of cubicle spaces of an equal size connected to one another (As shown in FIGS. 5A-5C, 7A-7E, and FIG. 8, the modules are cube-shaped, and the three-dimensional spaces that the lattices occupy include a plurality of these cubical shapes of equal size and shape connected to one another through magnets [Column 4, lines 31-42]).
	Regarding Claim 24. Rus in combination with Buthala teaches the computer-readable non-transitory recording medium of claim 23.
	Rus also teaches:
	wherein each of the plurality of control objects comprises four distinct cubes of the equal size (the invention of Rus describes an arrangement of identical cubic robot modules [Column 8, lines 31-42]. Interpreting control object to include things such as small groups or subgroups, FIG. 9B shows an assembly of modules labeled 84 able to move together in the environment by first reconfiguring to approximate a wheel or sphere [Column 7, lines 34-45]. While the examples shown in FIGS. 9A-9C include 5, 24, and 2 cubes, respectively, the magnetized cylinder magnets shown in FIG. 2 allow configurations of four modules to form high strength magnetic bonds while allowing hinges to be ungendered [Column 4, 19-30], meaning that an assembly of four modules is also possible), 
	wherein a first cube being adjacent to a second cube on a first surface of the first cube, 
	wherein the first cube being adjacent to a third cube on a second surface of the first cube, 
	wherein the first cube being adjacent to a fourth cube on a third surface of the first cube, and 
	wherein the first surface, the second surface, and the third surface are distinct (As shown in FIG. 9B, at least one cube (first cube) is adjacent to a second cube on a first surface, of the first cube, wherein the first cube being adjacent to a third cube on a second surface of the first cube, and a fourth cube being adjacent to the first cube on a third surface of the first cube, all three surfaces being distinct).
	Additionally, the number of cubes included in each control object appears to be a matter of design choice, and the fact that Rus teaches a fairly broad range of cubes that can be included in a single control object reads on the claim language. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shen et al. US 6636781 B1 (“Shen”) teaches a method and system for controlling a network of autonomous agents communicatively coupled together, wherein the agents are block-like modules that are self-configurable and can form robots such as a hexapod or a snake [Column 3, lines 44-50].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                                                                                                                                                                                                                    /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664